

	

		II

		109th CONGRESS

		1st Session

		S. 1273

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mr. Reid introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the sale and adoption of

		  excess wild free-roaming horses and burros.

	

	

		1.Short titleThis Act may be cited as the

			 Wild Free-Roaming Horses and Burros

			 Sale and Adoption Act of 2005.

		2.Sale and adoption of

			 wild free-roaming horses and burros

			Section 3 of Public Law 92–195 (16 U.S.C.

			 1333) is amended—

				(1)in subsection (b)(2)—

					(A)in subparagraph (B), by striking :

			 Provided and all that follows through adopting

			 party; and

					(B)by striking subparagraph (C) and inserting

			 the following:

						

							(C)Additional excess wild free-roaming horses

				and burros for which an adoption demand by qualified individuals does not exist

				shall be sold under subsection

				(e).

							;

					(2)in subsection (c), by striking not

			 more than four animals and inserting excess animals

			 transferred;

				(3)in subsection (e)—

					(A)in paragraph (1), by striking subparagraph

			 (A) and inserting the following:

						

							(A)the Secretary determines that there is no

				adoption demand from qualified individuals for the excess

				animal;

							;

					(B)in paragraph (2), by striking

			 without limitation; and

					(C)by striking paragraph (4) and inserting the

			 following:

						

							(4)Effect of

				saleAt the end of the 1-year

				period following the sale of any excess animal under this subsection—

								(A)the Secretary shall grant to the transferee

				title to the excess animal; and

								(B)the excess animal transferred shall no

				longer be considered to be a wild free-roaming horse or burro for purposes of

				this Act.

								;

				and

					(4)by adding at the end the following:

					

						(f)Minimum fees

				and bidsThe minimum adoption

				fee required for the adoption of an excess animal under this section shall be

				$25.

						.

				

